Citation Nr: 0106746	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-00 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied a rating in excess of 30 
percent for PTSD and which denied a TDIU.  During the course 
of the appeal, the RO increased the disability evaluation of 
PTSD to 70 percent.  Also during the course of the appeal and 
before transfer of the case to the Board, the RO granted a 
TDIU, effective as of the date of the original claim.  
Because the RO action constitutes a full grant of this 
benefit, the issue of entitlement to a TDIU is no longer 
before the Board for appellate consideration.  See Thomas v. 
Brown, 9 Vet. App. 269, 270 (1996).


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected PTSD is manifested by 
total occupational and social impairment.


CONCLUSION OF LAW

Criteria for an evaluation of 100 percent for PTSD have been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.130, Diagnostic Code 9411 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts entitlement to a higher evaluation for 
service-connected PTSD because the disorder is more disabling 
than contemplated by the current 70 percent disability 
rating.  The Board is satisfied that the record includes 
evidence necessary for the equitable disposition of this 
appeal and that the veteran requires no further assistance.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. 
§ 4.7.  The rating is intended to reflect the extent to which 
a disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, the facts of a particular case may 
require assignment of separate disability ratings for 
separate time periods.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Otherwise, as is the case here, the current 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The RO granted service connection for PTSD by a May 1996 
rating decision which also assigned a 30 percent disability 
rating pursuant to DC 9411.  The RO increased the rating to 
70 percent in July 2000 pursuant to the same DC.  Under the 
current criteria, 38 C.F.R. § 4.130, DC 9411, PTSD is 
evaluated as follows for the 70 and 100 percent ratings, 
respectively:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships [70 
percent].

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name. [100 percent].

The claims file includes a substantial amount of private and 
VA medical evidence pertaining to the veteran's mental 
status.  It includes private hospitalizations for mental 
disorders in September 1988, November 1988 and August 1990, a 
February 1996 private evaluation, VA examination reports from 
April 1996, June 1998 and February 1999 and a large number of 
private and VA hospitalization, examination and treatment 
records upon which the Social Security Administration based 
mental disability determinations beginning in April 1988.  
This evidence shows, in general, the veteran's increasing 
social withdrawal and mental disability attributable to PTSD.

The most recent medical evidence shows the veteran to have 
become virtually incapacitated by PTSD.  During a December 
1999 VA examination the veteran reported despondency, loss of 
interest in life and sex, intermittent suicidal ideation, 
social withdrawal and irritability.  He also told the 
examiner that he was unemployed, that since 1988 he had been 
unable to get along with job supervisors and had a poor 
employment history, that he had been criminally prosecuted 
for violently abusing his wife to whom he had been married 
for 26 years and that he had undergone a series of 
psychiatric hospitalizations from 1975 to about 1995.  
Objective findings included good personal hygiene, normal 
speech, moderately depressed mood, restricted affect, self-
deprecation, loss of concentration (inability to "get things 
done"), social withdrawal, absence of homicidal ideation, 
obsessive/compulsive features and hallucinations, poor 
concentration, impaired short-term memory and intact long-
term memory and problem solving ability.  Judgment and 
insight remained intact only as long as the veteran remained 
on prescription medication and was socially isolated.  The 
examining physician assigned a Global Assessment of 
Functioning (GAF) score of 45 and opined that the veteran was 
unemployable due to PTSD, aggravated by comorbid dysthymia 
which was causally linked to PTSD.

The VA physician who examined the veteran in December 1999 
also produced an examination report addendum.  The addendum 
includes the physician's medical opinion finding total 
occupational and social impairment attributable to the 
veteran's PTSD.  The physician explained that although 
prescribed medications had ameliorated the veteran's PTSD 
symptomatology, incapacitating dysfunction remained.  The 
physician noted that the veteran had not sought work since 
1991 or 1992 specifically "because of his inability to 
maintain effective relationships" and that, thereafter, PTSD 
symptomatology has improved "because he has stopped 
working."  (Emphasis added).  As long as the veteran 
remained socially detached, on his medication and alcohol and 
drug free, the physician opined that he may no longer appear 
to be severely symptomatic.  Nevertheless, the physician 
emphasized that the veteran's PTSD impairment was manifested 
by "an inability to have appropriate relationships with 
people and with family" and that a GAF score of 49 was 
indicative "more [of] dysfunction than symptomatology."

Based upon the totality of the evidence, the Board concludes 
that the veteran manifests dysfunction and symptoms 
appropriate to an evaluation of 100 percent for PTSD under 
the applicable DC.  The record provides ample evidence of the 
veteran's total occupational and social impairment in both 
work and other social contexts due to PTSD, specifically 
including diminished concentration, severe reclusiveness, 
flattened affect, violent anger and irritability, depression 
and diminished motivation.  His inability to maintain 
employment or to establish and maintain relationships with 
others except for his immediate family is well-documented, as 
is the veteran's impaired impulse control manifested by 
irritability and violence.  In addition, he has required 
several hospitalizations for his PTSD symptoms.  These 
findings, coupled with the most recent GAF scores of 45 and 
49 which are consistent with at least serious impairment of 
vocational and social functioning and an inability to keep a 
job, support a the assignment of a 100 percent rating.  See 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (Fourth Ed. 1994) (DSM-IV) 
adopted by the VA at 38 C.F.R. §§ 4.125 and 4.126 (2000).

In consideration of the foregoing, the Board finds that the 
medical evidence shows that the veteran's PTSD has manifested 
itself to a degree sufficient to warrant a 100 percent 
schedular rating.  See 38 C.F.R. § 4.7.


ORDER

A rating of 100 percent for PTSD is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

